Per Smith, J.
It has always been understood in Pennsylvania, that one entering a location in the name of another, it shall enure for the benefit of the party applying, without other proof. So in the case of the father making applications in the names of his children, it shall be presumed to be for the use of the father. The practice of the proprietary-land office first introduced this system of taking up lands, and the effects of it have been generally understood. I have been well informed, this point has been solemnly determined at Sunbury, May assizes, 1792, in the case of the lessee of Cornelius Cox v. Thomas Grant. But as this trust is founded on mere presumption, I think it may be repelled by evidence of the constant reputation of the county being opposed to it, in particular instances. (1 Ld. Ray. 311.) The witness is not adduced to prove the contents of a deed, but to acknowledge, that having been once entitled to the lands, he has transferred his equitable interest therein to a purchaser for a valuable consideration. And surely, no injury can arise to any one, from the person so entitled giving testimony, when his interest is extinguished by a release. But a stranger shall not give evidence of the contents of a deed, without bringing himself fully within the general rules of law.
Armstrong accordingly was sworn, and the jury gave a verdict for the plaintiff for one undivided moiety of the lands.
Yeates, J., took no part in the cause, having been of counsel with the plaintiff.